

Exhibit 10.8
















FIRST AMENDMENT
TO THE
PMA CAPITAL CORPORATION SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
(As Amended And Restated Effective January 1, 2000)


 
May 2003
 

--------------------------------------------------------------------------------





FIRST AMENDMENT
TO THE
PMA CAPITAL CORPORATION SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
(As Amended And Restated Effective January 1, 2000)


WHEREAS, Sections 401(a)(17) and 415 of the Internal Revenue Code of 1986, as
amended, place limitations (the “Sections 401(a)(17) and 415 Limitations”) on
the retirement benefits which can be paid to participants in the PMA Capital
Corporation Pension Plan (formerly known as The PMC Pension Plan) (the “Pension
Plan”); and
 
WHEREAS, some executives hired in mid-career by PMA Capital Corporation
(formerly known as the Pennsylvania Manufacturers Corporation) (the “Plan
Sponsor”) are not able to be credited with the maximum number of years of
Benefit Service allowable under the Pension Plan (“Short Service Reduction”);
and
 
WHEREAS, the Plan Sponsor established the PMA Capital Corporation Supplemental
Executive Retirement Plan (formerly known as The PMC Supplemental Executive
Retirement Plan) (the “Plan”), effective January 1, 1993, to provide
supplemental executive retirement benefits for the purposes of offsetting the
Sections 401(a)(17) and 415 Limitations and the Short Service Reduction to a
select group of management and highly compensated employees within the meaning
of Sections 201(2) and 401(a)(1) of the Employee Retirement Income Security Act
of 1974, as amended (“ERISA”); and
 
WHEREAS, the Plan Sponsor established a separate plan, the PMA Capital
Corporation Executive Management Pension Plan, effective January 1, 1999, to
provide to a select group of management and highly compensated employees within
the meaning of Sections 201(2) and 401(a)(l) of ERISA the Short Service
Reduction benefits previously provided under the Plan; and
 
WHEREAS, the Plan is intended to continue to be an unfunded arrangement,
maintained primarily for the purpose of providing deferred compensation for a
select group of management and/or highly compensated employees of the Plan
Sponsor and its affiliated employers within the meaning of Sections 201(2) and
401(a)(1) of ERISA; and
 
WHEREAS, the Plan was last amended and restated effective January 1, 2000; and
 
WHEREAS, the Plan Sponsor now desires to amend the Plan to comply with the
revised claims procedures of the Department of Labor, to reflect the current
Affiliated Employers participating in the Plan (the “Participating Companies”)
and to make certain other changes effective January 1, 2003, except as otherwise
specifically provided herein; and
 
WHEREAS, under Sections 7.2(a) and 8.4 of the Plan, the Plan Sponsor has
reserved the right to amend the Plan with respect to all Participating Companies
at any time, subject to certain inapplicable limitations;
 
NOW, THEREFORE, effective January 1, 2003, except as otherwise specifically
provided herein, the Plan Sponsor hereby amends the Plan as follows:
 
1.  The Plan is amended by adding after Section 1.33 a new Section 1.34 to read
as follows:
 
1.34 Total Disability. Total Disability as defined in the Pension Plan.
 
2.  The Plan is further amended by renumbering old Plan Section 1.34 as 1.35,
old Plan Section 1.35 as 1.36, old Plan Section 1.36 as 1.37, and old Plan
Section 1.37 as 1.38.
 
3.  Section 43 of the Plan is amended to indicate that “Total Disability” is now
a defined term under the Plan as follows:
 


 
-1-

--------------------------------------------------------------------------------


4.3 Change of Control during Employment. Upon a Change of Control, or within two
years thereafter, regardless of whether or not the Plan has been terminated
during such period, if the Participating Company (or any successor corporation)
shall terminate the Participant’s employment for other than Cause, or if the
Participant shall terminate employment for Good Reason or retirement, death, or
Total Disability, then the Participant shall become eligible for, and entitled
to receive, the Participant’s Excess Retirement Benefit determined as of the
date Participant’s employment terminated, i.e., if the termination date is on or
after the Normal Retirement Date then the Excess Retirement Benefit will be
determined under Section 2.1(a), if the termination date is on or after the
Early Retirement Date but before the Normal Retirement Date, then under Section
2.1(b) and if prior to the Early Retirement Date, then under Section 2.1(c). The
Participant’s Excess Retirement Benefit under this provision shall be paid to
the Participant in a lump sum upon such termination of employment by the
Participating Company (or any successor corporation) in cash within ninety days
following the date of termination. Such amount will be calculated as the
Actuarial Equivalent of the Participant’s Excess Retirement Benefit using the
assumptions for determining Actuarial Equivalence provided under the Pension
Plan for determining lump sum distributions. Any Participant who remains
employed by the Participating Company (or any successor corporation) for two or
more years after a Change of Control shall receive the Excess Retirement Benefit
in accordance with Sections 4.1 and 4.2 hereof.
 
4.  Section 6.10 of the Plan is amended to read as follows:
 
6.10 Claims Procedure.
 
(a) Claims for Benefits. All claims for benefits under the Plan shall be made in
writing on the Appropriate Form furnished to the applicant by the Administrator
and shall be signed by the applicant (hereinafter referred to as the
“Claimant”). Claims shall be submitted to a representative designated by the
Administrator and hereinafter referred to as the “Claims Coordinator”.
 
Each claim hereunder shall be acted on and approved or disapproved by the Claims
Coordinator within 90 days following the receipt by the Claims Coordinator of
the information necessary to process the claim.
 
(b) Claims Review Procedure.
 
(1) Notice. In the event the Claims Coordinator denies a claim for benefits, in
whole or in part, the Claims Coordinator shall notify the Claimant in writing or
electronically of the denial of the claim and notify such Claimant of his/her
right to a review of the Claims Coordinator’s decision by the Administrator. Any
electronic notification shall comply with the standards imposed by 29 CFR §
2520.104b-l(c)(i), (iii) and (iv). Such notice by the Claims Coordinator shall
also set forth, in a manner calculated to be understood by the Claimant:
 
(i) The specific reason for such denial,
 
(ii) Reference to the specific Plan provisions on which the denial is based,
 
(iii) A description of any additional material or information necessary for the
Claimant to perfect the claim, with an explanation of why such material or
information is necessary,
 
(iv) Appropriate information as to the steps to be taken if the Claimant wishes
to submit his or her claim for review, and
 
(v) A statement of the Claimant’s right to bring a civil action under Section
502(a) of ERISA following an adverse determination on review.
 

-2-

--------------------------------------------------------------------------------



(2) Time within which to Give Notice.
 
(i) Claim for Benefits Other than Total Disability Benefits. The notice
described in Section 6.10(b)(1) shall be forwarded to the Claimant within 90
days of the Claims Coordinator’s receipt of the claim for benefits other than a
claim that relates to benefits in connection with Total Disability; provided,
however, that in special circumstances the Claims Coordinator may extend the
response period for up to an additional 90 days, in which event it shall notify
the Claimant in writing of the extension and shall specify the reason(s) for the
extension.
 
(ii) Claim for Total Disability Benefits. If the claim relates to benefits in
connection with Total Disability, the notice described in Section 6.10(b)(l)
shall be forwarded to the Claimant within 45 days of the Claim Coordinator’s
receipt of the claim. If the Claims Coordinator determines that, due to matters
beyond the control of the Plan, the Claims Coordinator will not be able to
respond to the claim within such 45-day period, the Claims Coordinator may
extend the response period for one or two additional periods of up to 30 days
each by providing the Claimant with notice describing the circumstances that
necessitate the extension and the date as of which the Claims Coordinator
anticipates that it will render its decision. Each such notice must be conveyed
to the Claimant prior to the commencement of an extension.
 
(3) Review of Claim Denial.
 
(i) Non-Total Disability Claim. Within 60 days of receipt of a notice of claim
denial other than a claim denial relating to benefits in connection with Total
Disability, a Claimant or his or her duly authorized representative may petition
the Administrator in writing for a full and fair review of the denial. The
Claimant or his or her duly authorized representative shall have the opportunity
to review pertinent documents and to submit issues and comments in writing to
the Administrator. The Claimant shall be provided on request, and free of
charge, reasonable access to, and copies of, all documents, records, and other
information relevant to the claim for benefits. The review shall take into
account all information submitted by the Claimant without regard to whether such
information was submitted or considered in the initial benefit determination.
The Administrator shall review the denial and shall communicate its decision and
the reasons therefor to the Claimant in writing within 60 days of receipt of the
petition; provided, however, that in special circumstances the Administrator may
extend the response period for up to an additional 60 days, in which event it
shall notify the Claimant in writing prior to the commencement of the extension.
If the Administrator makes an adverse benefit determination on review, it shall
provide the Claimant with the information described in Section 6.10(b)(l).
 
(ii) Total Disability Benefit Claim. If the claim relates to benefits in
connection with Total Disability, the procedure described in Section
6.10(b)(3)(i) shall be modified as follows:
 
(A) All references to 60 days shall be changed to 45 days, except that a
Claimant shall have 180 days to file an appeal.
 
(B) The Disability Claims Coordinator, not the Administrator, shall be the named
fiduciary responsible for determining the appeal. The Disability Claims
Coordinator may not make such determination if the Disability Claims Coordinator
(or a subordinate of the Disability Claims Coordinator) was consulted in
connection with the initial claim for benefits.
 
(C) The notice of extension shall describe the circumstances that require the
extension; must include the date as of which the Disability Claims
 
-3-

--------------------------------------------------------------------------------


Coordinator anticipates that it will render its decision; and must be
communicated to the Claimant prior to the commencement of the extension.
 
(D) The review shall not afford deference to the initial adverse benefit
determination.
 
(E) When the appeal is based on a medical judgment, the Disability Claims
Coordinator shall consult with a health care professional who has appropriate
experience and training in the field involved in determining the Claimant’s
Total Disability and shall identify all medical and vocational experts whose
advice was obtained in connection with the appeal. A health care professional
may not be consulted under this Section 6.10(b)(3)(ii)(E) if the health care
professional (or a subordinate of such individual) was consulted in connection
with the initial claim for benefits.
 
(F) If the Disability Claims Coordinator makes an adverse benefit determination
on review, the Disability Claims Coordinator shall provide the Claimant with a
statement that the Claimant is entitled to receive or request reasonable access
to, and copies of, all information relevant to the claim for benefits, including
internal rules, guidelines, and protocols (to the extent relied upon) and a
statement regarding voluntary alternative dispute resolution options.
 
(c) Authorized Representative. Any Claimant may be represented by an authorized
representative. The Administrator may, however, determine reasonable procedures
to determine whether an individual is authorized to act on behalf of an
individual.
 
(d) Administrative Safeguards. The Administrator shall determine administrative
safeguards designed to ensure and verify that all determinations are made in
accordance with governing Plan documents and that all Plan provisions are
applied consistently with respect to similarly situated Claimants.
 
(e) Tolling of Response Periods. The response periods described in Sections
6.10(b)(2) and (3) shall be tolled for periods during which the Claimant is
responding to a request for additional information that the Administrator has
determined is necessary to process the Claimant’s claim. The Claimant shall have
not less than 45 days to provide the requested information. The response periods
described in Sections 6.10(b)(2) and (3) shall recommence when the Claimant
provides the requested information.
 
(f) Compliance with Regulations. It is intended that the claims procedure of
this Plan be administered in accordance with the claims procedure regulations of
the Department of Labor set forth in 29 CFR§ 2560.503-1.
 
5.  Plan Appendix A - List of Participating Companies is hereby amended,
effective August 7, 2002, to read as follows:
 
(a) PMA Capital Corporation
 
(b) Pennsylvania Manufacturers’ Association Insurance Company
 
(c) PMA Capital Insurance Company
 
(d) Caliber One Management Company, Inc.
 
(e) PMA Management Corp.
 
-4-

--------------------------------------------------------------------------------


(f) PMA Re Management Company
 
6.  The Plan is further amended, effective August 7, 2002, by deleting therefrom
the Plan Adoption Agreement for Caliber One Indemnity Company since Caliber One
Indemnity Company is no longer a Participating Company.
 
IN WITNESS WHEREOF, PMA CAPITAL CORPORATION has caused these presents to be duly
executed, under seal, this 12 day of May, 2003.
 


 
Attest:
[SEAL]
 
 
/s/ Robert L. Pratter
Robert L. Pratter, Secretary
 
PMA CAPITAL CORPORATION
 
 
 
/s/ William E. Hitselberger
William E. Hitselberger, Senior Vice President,
Treasurer & Chief Financial Officer


 
 
 
-5-

--------------------------------------------------------------------------------

 
 